Citation Nr: 1010279	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for onychomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that onychomycosis manifested in service or is related to 
service.  


CONCLUSION OF LAW

Onychomycosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in January 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that he is entitled to service connection 
for onychomycosis.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Here, the service treatment records show that in April 1968, 
the Veteran reported a history of foot trouble, which was 
specified as pes planus.  He had treatment for foot pain and 
wore corrective shoes prior to service.  His feet were 
clinically evaluated as abnormal for flat feet.  In August 
1968, his feet were clinically evaluated as normal.  The 
service treatment records show that the Veteran reported an 
infected big toe in September 1969.  In November 1969, he 
received treatment for an ingrown toenail.  In December 1969, 
the Veteran reported that he had a history of foot trouble 
which was specified as falling arches.  The Veteran also 
submitted A Statement of Medical Condition when he separated 
from service in January 1970 indicating that his medical 
condition did not change since December 1969.  

The January 2008 VA Compensation and Pension Examination 
shows that the examiner reviewed the claims file and medical 
records.  The Veteran reported that he began having problems 
with onychomycosis in 1971.  The examiner noted that there 
were no medical records to support the Veteran's assertions.  
The examiner examined the Veteran and diagnosed him with 
onychomycosis of all ten toenails.  The examiner noted that 
the service medical records revealed an infected left great 
toenail in September 1969.  This was treated with medication 
and surgical excision.  The examiner found that this would 
not be expected to predispose the Veteran to onychomycosis, 
especially to all 10 toes.  The examiner reasoned that he 
could not find any indication in the service treatment 
records that would establish a nexus between his current 
condition and service.  The examiner therefore opined that it 
was less likely than not that the onychomycosis was related 
to service.  

The Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion and the Board finds 
the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

As such, the service treatment records do not show treatment 
for or a diagnosis of onychomycosis.  Further, the service 
treatment records do not show complications or infection 
after treatment for an ingrown toenail.  Additionally, the 
medical evidence of record does not show a nexus between the 
current disability of onychomycosis and service.  The 
examiner reviewed the claims file and found that the ingrown 
toenail treatment would not predispose him to onychomycosis.  
Additionally, he indicated that there was nothing in the 
service treatment records that established a nexus between 
service and the current disability.  Further, the other 
private and VA medical records do no show that onychomycosis 
is related to any circumstance or incident in service.  

The Board acknowledges the Veteran's statements that his 
onychomycosis began in 1971, has been present since that time 
and is related to service.  The Veteran is competent to 
assert when his problems began.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); See also Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002).  However, while the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307- 08 (2007); Layno, 6 
Vet. App. At 469-70; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, as here, where the determinative issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu, supra.  In this case, the VA 
examiner specifically found that the ingrown toenail as well 
as the remaining service records did not show a nexus.  
Absent competent evidence of a causal nexus between the 
onychomycosis and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for onychomycosis.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  



ORDER

Service connection for onychomycosis is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


